Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment, filed July 27, 2022 has been entered. Claims 9-20 have been cancelled. Claims 21-29 have been added. Claims 1-8 and 21-29 are currently pending in the application.
Applicant’s election without traverse of the product of group I (claims 1-8 and now also including newly added dependent claims 21-29) in the reply filed on July 27, 2022 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Main et al. (U.S. Publication No. 10,314,407), hereinafter referred to as Main, in view of Haghighat-Kashani et al. (U.S. Publication No. 2015/0012147), hereinafter referred to as Haghighat-Kashani.
Regarding claim 1, Main discloses a bed system 900 having a mattress 903 (Figure 9), the bed system comprising: a first system configured to consume power (the first system comprising the air chambers which are present in mattress 903 as discussed in Col. 10, lines 19-21, and which are further described in Col. 4, lines 16-39); a second air system 804 configured for conditioning air at a top of the mattress 900 (the second air system comprising at least air vent 906 as shown in Figure 9, but described in further detail in Figure 8 and  Col. 7, line 54-Col. 8, line 40). Main does not disclose a controller having one or more processors and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, are configured to cause the one or more processors to perform operations comprising: monitoring power consumption by the second air system; calculating energy costs by the second air system; and displaying the power consumption and the energy costs of the second air system.
Haghighat-Kashani teaches a controller having one or more processors (paragraphs 0217-0219) and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon (paragraph 0037, where a computer readable memory comprises a computer readable storage system) which, when executed by the one or more processors, are configured to cause the one or more processors to perform operations (paragraph 0037) comprising: monitoring power consumption by multiple energy consuming systems (paragraph 0034-0035, where at least one sensor is configured is configured to measure at least one energy consumption variable of at least one energy consumption device); calculating energy costs by the multiple energy consuming systems (paragraphs 0227-0231 and Figures 7a-c); and displaying the power consumption and the energy costs of the multiple energy consuming systems (Figures 7a-c and paragraph 0039 and 0196-0197).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Main with a controller having one or more processors and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, are configured to cause the one or more processors to perform operations comprising: monitoring power consumption by the second air system; calculating energy costs by the second air system; and displaying the power consumption and the energy costs of the second air system, as taught by Haghighat-Kashani, because the energy consumption monitoring system of Haghighat-Kashani allows for a user to monitor various energy consuming devices in their house so that they may understand how much energy their various devices consume and how much this energy consumption costs them on a per device basis, and, with that information, the user may be able to reduce or shift their energy usage such that they may lower their energy bills or keep their bills within a desired budget (paragraphs 0068-0070 and 0182).
Regarding claim 2, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, further discloses wherein monitoring power consumption comprises: detecting voltage and/or current used in the second air system (see Haghighat-Kashani, paragraph 0136 and 0140, where either a current or voltage sensor may be used); and calculating the power consumption based on the voltage and/or current detected (paragraphs 0146-0156).
Regarding claim 3, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, does not disclose wherein the operations further comprise: monitoring power consumption by the first system; calculating energy costs by the first system; and displaying the power consumption and the energy costs of the first system.
Haghighat-Kashani teaches wherein the operations further comprise: monitoring power consumption by the multiple energy consuming systems (see, paragraphs 0034-0039 and 0196-0197, where multiple energy consuming devices are monitored to determine energy cost of multiple systems); calculating energy costs by the multiple energy consuming systems (paragraphs 0227-0231 and Figures 7a-c); and displaying the power consumption and the energy costs of the multiple energy consuming systems (Figures 7a-c and paragraph 0039 and 0196-0197).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Main so the operations further comprise: monitoring power consumption by the first system; calculating energy costs by the first system; and displaying the power consumption and the energy costs of the first system, as taught by Haghighat-Kashani, because the energy consumption monitoring system of Haghighat-Kashani allows for a user to monitor various energy consuming devices in their house so that they may understand how much energy their various devices consume and how much this energy consumption costs them on a per device basis, and, with that information, the user may be able to reduce or shift their energy usage such that they may lower their energy bills or keep their bills within a desired budget (paragraphs 0068-0070 and 0182).
Regarding claim 4, Main, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3. Main, as modified, further discloses wherein the first system is a first air system for controlling air pressure of a first air chamber of the mattress 903 (see Main, where the first system comprises the air chambers which are present in mattress 903 as discussed in Col. 10, lines 19-21 and are further described in Col. 4, lines 16-39).
Regarding claim 5, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, further discloses a third bed articulation control system 909 (see Main, Col. 10, lines 33-35 and Figures 9-11).
Regarding claim 6, Main, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5. Main, as modified, does not disclose wherein the operations further comprise: monitoring power consumption by the third bed articulation control system; calculating energy costs by the third bed articulation control system; and displaying the power consumption and the energy costs of the third bed articulation control system.
Haghighat-Kashani teaches monitoring power consumption by the multiple energy consuming systems (see, paragraphs 0034-0039 and 0196-0197, where multiple energy consuming devices are monitored to determine energy cost of multiple systems); calculating energy costs by the multiple energy consuming systems (paragraphs 0227-0231 and Figures 7a-c); and displaying the power consumption and the energy costs of the multiple energy consuming systems (Figures 7a-c and paragraph 0039 and 0196-0197).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Main so the operations further comprise: monitoring power consumption by the third bed articulation control system; calculating energy costs by the third bed articulation control system; and displaying the power consumption and the energy costs of the third bed articulation control system, as taught by Haghighat-Kashani, because the energy consumption monitoring system of Haghighat-Kashani allows for a user to monitor various energy consuming devices in their house so that they may understand how much energy their various devices consume and how much this energy consumption costs them on a per device basis, and, with that information, the user may be able to reduce or shift their energy usage such that they may lower their energy bills or keep their bills within a desired budget (paragraphs 0068-0070 and 0182).
Regarding claim 7, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, further discloses wherein the operations further comprise: displaying the power consumption and the energy costs of the bed system (see Haghighat-Kashani, Figures 7a-c and paragraph 0039 and 0196-0197).
Regarding claim 8, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, further discloses wherein the operations further comprise: receiving information regarding the cost of energy from a utility provider (paragraph 0380, where actual utility bills are used to increase accuracy of the forecasted bill, paragraph 0347 where a user enters the value of their most recent bill, and, as bills are received from a utility provider, this would constitute having retrieved the cost of energy from the utility provider), wherein the energy costs are calculated as a function of the cost of energy (paragraph 0341, where the power monitoring system incorporates usage rates into cost estimations, paragraph 0345 where user’s may be presented with the cost of each system, Figures 7a-c where a mobile phone application can display system costs individually).
Regarding claim 21, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, further discloses the bed system of claim 1 (see discussion of claim 1 above), a method for operating the bed system, of claim 1, the method comprising: monitoring power consumption by the second air system configured for conditioning air at the top of the mattress (see Haghighat-Kashani, paragraph 0034-0035, where at least one sensor is configured is configured to measure at least one energy consumption variable of at least one energy consumption device and see Main, where the second air system comprises at least air vent 906 as shown in Figure 9, but described in further detail in Figure 8 and  Col. 7, line 54-Col. 8, line 40); calculating energy costs by the second air system (see Haghighat-Kashani, paragraphs 0227-0231 and Figures 7a-c); and displaying the power consumption and the energy costs of the second air system (see Haghighat-Kashani, Figures 7a-c and paragraph 0039 and 0196-0197).
Regarding claim 22, Main, as modified, discloses the subject matter as discussed above with regard to claims 1 and 21. Main, as modified, further discloses detecting voltage and/or current used in the second air system (see Haghighat-Kashani, paragraph 0136 and 0140, where either a current or voltage sensor may be used); and calculating the power consumption based on the voltage and/or current detected (paragraphs 0146-0156).
Regarding claim 23, Main, as modified, discloses the subject matter as discussed above with regard to claims 1 and 22. Main, as modified, does not disclose monitoring power consumption by the first system; calculating energy costs by the first system; and displaying the power consumption and the energy costs of the first system.
Haghighat-Kashani teaches monitoring power consumption by the multiple energy consuming systems (see, paragraphs 0034-0039 and 0196-0197, where multiple energy consuming devices are monitored to determine energy cost of multiple systems); calculating energy costs by the multiple energy consuming systems (paragraphs 0227-0231 and Figures 7a-c); and displaying the power consumption and the energy costs of the multiple energy consuming systems (Figures 7a-c and paragraph 0039 and 0196-0197).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Main with the step of monitoring power consumption by the first system; calculating energy costs by the first system; and displaying the power consumption and the energy costs of the first system, as taught by Haghighat-Kashani, because the energy consumption monitoring system of Haghighat-Kashani allows for a user to monitor various energy consuming devices in their house so that they may understand how much energy their various devices consume and how much this energy consumption costs them on a per device basis, and, with that information, the user may be able to reduce or shift their energy usage such that they may lower their energy bills or keep their bills within a desired budget (paragraphs 0068-0070 and 0182).
Regarding claim 24, Main, as modified, discloses the subject matter as discussed above with regard to claims 1, 22, and 23. Main, as modified, further discloses a third bed articulation control system 909 (see Main, Col. 10, lines 33-35 and Figures 9-11). Main, as modified, does not disclose monitoring power consumption by the third bed articulation control system; calculating energy costs by the third bed articulation control system; and displaying the power consumption and the energy costs of the third bed articulation control system.
Haghighat-Kashani teaches monitoring power consumption by the multiple energy consuming systems (see, paragraphs 0034-0039 and 0196-0197, where multiple energy consuming devices are monitored to determine energy cost of multiple systems); calculating energy costs by the multiple energy consuming systems (paragraphs 0227-0231 and Figures 7a-c); and displaying the power consumption and the energy costs of the multiple energy consuming systems (Figures 7a-c and paragraph 0039 and 0196-0197).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Main with the step of monitoring power consumption by the third bed articulation control system; calculating energy costs by the third bed articulation control system; and displaying the power consumption and the energy costs of the third bed articulation control system, as taught by Haghighat-Kashani, because the energy consumption monitoring system of Haghighat-Kashani allows for a user to monitor various energy consuming devices in their house so that they may understand how much energy their various devices consume and how much this energy consumption costs them on a per device basis, and, with that information, the user may be able to reduce or shift their energy usage such that they may lower their energy bills or keep their bills within a desired budget (paragraphs 0068-0070 and 0182).
Regarding claim 25, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, further discloses wherein displaying the power consumption and the energy costs comprises: displaying the power consumption by presenting a total cost of energy consumed during a single sleep session (see Haghighat-Kashani, paragraph 0187, where consumption rate may be provided in real time, paragraph 0197, where users can be presented breakdowns of daily utility spending, and Figure 1, where daily utility spending is shown in a mobile phone application such that energy consumed within a single day is shown such that each day a user uses the bed system, which may constitute a single sleep session, a user can see the cost of using the bed system, and, as such, the power consumption monitor of Main, as modified, is capable of performing the claimed operations, as thus meets the claims).
Regarding claim 26, Main, as modified, discloses the subject matter as discussed above with regard to claims 1 and 25. Main, as modified, further discloses wherein the total cost of energy consumed during the single sleep session is calculated as a function of the power consumption for the single sleep session and cost of energy (see Haghighat-Kashani, paragraph 0187, where consumption rate may be provided in real time, paragraph 0197, where users can be presented breakdowns of daily utility spending, and Figure 1, and see paragraph 0341, where the power monitoring system incorporates usage rates into cost estimations, paragraph 0345 where users may be presented with the cost of each system, Figures 7a-c where a mobile phone application can display system costs individually).
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Main in view of Haghighat-Kashani and further in view of Houlette et al. (U.S. Patent No. 9,057,746).
Regarding claim 27, Main, as modified, discloses the subject matter as discussed above with regard to claims 1 and 25. Main, as modified, does not disclose displaying an indication of cost savings by using the second air system in lieu of using a different system.
Houlette teaches displaying an indication of cost savings by using one system in lieu of using a different system (Col. 20, lines 18-35, where devices may be compared to one another based on the total power consumed, and as such, is capable of comparing the two different systems being operated either independently or at the same time by presenting each device’s energy consumption and thus meets the claim, see MPEP 2114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Main, as modified, so the operations further comprise: displaying an indication of cost savings by using the second air system in lieu of using a different system, as taught by Houlette, because the ability to compare the energy consumption of different systems allows the user to make informed decisions about what systems to use and when in order to save money on utility bills and allows the power consumption monitor to make recommendations and adjust system settings based on the measured energy consumption of different devices (Col. 28, lines 9-54).
Regarding claim 28, Main, as modified, discloses the subject matter as discussed above with regard to claims 1, 25, and 27. Main, as modified, further discloses wherein the different system is a whole home system configured for at least heating or air conditioning (see Houlette, Col. 5, lines 26-33 and Col. 28, lines 43-54 where an air conditioner may be monitored and Col. 21, lines 20-46, where the power monitor may be connected to a home thermostat).
Regarding claim 29, Main, as modified, discloses the subject matter as discussed above with regard to claims 1, 25, and 27. Main, as modified, further discloses wherein the operations further comprise: sending a signal to the different system to control the different system as a function of the power consumption by the second air system (see Houlette, Col. 29, lines 29-38, where the power monitor can control a thermostat or other devices to implement energy savings strategies, and see Main, Col. 9, line 55-Col. 10, line 3, where the bed system may be connected to Wi-Fi to communicate and interface with other smart devices, such that the power monitor system of Houlette would be capable of switching on/off or otherwise adjusting the use of the bed system to implement energy savings strategies).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (U.S. Patent No. 11,036,189)
Torpy (U.S. Publication No. 2020/0380619)
DeFranks et al. (U.S. Publication No. 2019/0208918)
Rawls-Meehan (U.S. Publication No. 2017/0360212)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673